Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/08/2020 was compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jia et al. (US 2014/0347439 A1) hereinafter Jia.
Regarding Claim 1, an intelligent dual-lens photographing device (fig.1; a plurality of cameras 101), comprising a first photographing module (fig.3A; 301a), a second photographing module (fig.3A; 303a), a shutter (fig.1; capturing images with cameras), a first driving mechanism (Para.0030; CPU 102 controller controlling the image capturing device 301a and 303a), a second driving mechanism (Para.0030; CPU 102 controller controlling the image capturing device 301a and 303a), a third driving mechanism, and a controller (Para.0030; CPU 102); wherein the shutter is connected to the second photographing module (fig.3A; 301a), wherein driven by the first driving mechanism (fig.3A; 301a), the first photographing module (fig.3A; 301a) and the second photographing module (fig.3A; 303a) horizontally rotate synchronously (fig.3A; abstract; capturing images 360 degrees); driven by the second driving mechanism (Para.0013; CPU 102), the first photographing module (fig.3A; 301a) and the second photographing module (fig.3A; 303a) rotate around a horizontal axis synchronously (Para.0023-0025; image capturing in 360 degree around); driven by the third driving mechanism (Para.0013; CPU 102 is working as a driving mechanism), the second photographing module (fig.3A; 303a) independently performs horizontal movement and/or pitching rotation; the shutter, the first driving mechanism (Para.0013; CPU 102), the second driving mechanism (Para.0013; CPU 102) and the third driving mechanism act respectively under the control of the controller (Para.0013; CPU 102 as controller and driving mechanism).  

Regarding Claim 2, the photographing device according to claim 1, wherein the first photographing module (fig.3A; Para.0014; camera 301a) comprises a first lens and 

Regarding Claim 3, the photographing device according to claim 1, wherein the first driving mechanism (3) is a horizontal 360 0 rotatable platform (Para.0031-0033; 360 degree rotatable), the second driving mechanism (Para.0013; CPU 102) is a fixed-axis rotatable platform, and the third driving mechanism is a three-dimensional movable means (Para.0023; one embodiment camera platform fixed another embodiment it is rotatable). 
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (US 2014/0347439 A1) hereinafter Jia in view of Official Notice (OF). 
Regarding Claim 4, Jia does not teach the second photographing module further comprises a gyroscope sensor (5) for shaking detection.
 	OF teaches the second photographing module further comprises a gyroscope sensor (5) for shaking detection.
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the Jia to include: the second photographing module further comprises a gyroscope sensor (5) for shaking detection as taught by OF to improve image quality. 

Allowable Subject Matter
Claims 5-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art fails to teach Claim 5 which specifically comprises the following features in combination with other recited limitations:-- acquiring a target shooting object, and imaging the target shooting object on a first image sensor of a first photographing module; obtaining a distance and direction that 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYEZ A BHUIYAN whose telephone number is (571)270-1562.  The examiner can normally be reached on 9:00 - 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


FAYEZ A. BHUIYAN
Examiner
Art Unit 2698

/TWYLER L HASKINS/Supervisory Patent Examiner, Art Unit 2698